Citation Nr: 1737074	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-21 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a lumbar spine injury, rated as 10 percent disabling prior to August 28, 2008, and as 20 percent disabling thereafter. 

2.  Entitlement to an increased disability rating for residuals of a cervical spine injury, rated as 10 percent disabling prior to December 16, 2010, and as 20 percent disabling thereafter.  

3.  Entitlement to service connection for a left hip disorder, including as secondary to service-connected spine disabilities. 

4.  Entitlement to service connection for a left leg disorder, including as secondary to service-connected spine disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1977 to January 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Cleveland, Ohio. 

In October 2010, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the October 2010 hearing is of record.  In March 2017, the Veteran was informed of this fact and of his right to request a hearing to be conducted by a Veterans Law Judge who will decide his case.  The Veteran responded in March 2017, stating that he did not wish to appear at another hearing and to consider his case on the evidence of record.  

The case was remanded by the Board in December 2010, October 2012, January 2014, and March 2015.  Subsequently, in a September 2015 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a left hip disability, including as secondary to his service-connected spine disabilities, and remanded his claim for entitlement to service connection for a left leg disability, including as secondary to his service-connected spine disabilities.   In addition, the Board denied entitlement to an evaluation in excess of 10 percent for the Veteran's lumbar spine disability prior to August 28, 2008, and in excess of 20 percent thereafter.  In addition, the Board denied entitlement to an evaluation in excess of 10 percent prior to December 16, 2010 for the Veteran's cervical spine disability, and in excess of 20 percent thereafter.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Order, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties to vacate and remand the portion of the Board's September 2015 decision that denied higher ratings for the Veteran's service-connected cervical spine and lumbar spine disabilities.  

In September 2016, the Board again remanded the issues of entitlement to service connection for a left hip disorder and left leg disorder, including as secondary to the Veteran's service-connected spine disabilities.  Additional development was completed by the Appeals Resource Center and the issues have been certified to the Board for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  The Board finds that an additional VA examination is warranted for the Veteran's service-connected cervical and lumbar spine disabilities.  In the October 2016 JMPR, the parties determined that the Board failed to provide an adequate statement of reasons or bases as to why higher evaluations were not warranted for the Veteran's cervical and lumbar spine disabilities in light of August 2008 VA examination findings noting additional loss of motion and functional impairment during flare-ups. 

Furthermore, the parties stated that the Board failed to secure and consider relevant VA treatment records dated from 2010 to the time of its September 2015 decision.  In this regard, the parties indicated that VA treatment records that had been associated with the claims file shortly after the September 2015 Board decision suggested a worsening of the Veteran's service-connected spine disabilities during the appeal period. 
 
The Board also notes that since the Veteran's last VA spine examination in December 2010, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Based on the foregoing, the Board finds that an updated VA examination is required to ascertain the current severity and manifestations of the Veteran's cervical and lumbar spine disabilities. 

Regarding the issues of entitlement to service connection for a left hip disorder and left leg disorder, the Veteran contends that the disorders manifested during his military service or alternatively, are secondary to his service-connected cervical and lumbar spine disabilities.  In response to the September 2016 Board remand, the Veteran was afforded VA examinations in May 2017.  The Veteran was assessed as having a left hip strain and left knee patellofemoral pain syndrome.  During the examination, the Veteran reported a history of falling on his knees during basic training and injuring his low back and hips after falling on three occasions, twice while carrying boxes.  He also reported that he had complained of hip pain following an in-service motor vehicle accident.  The Veteran stated that after service, his hips and knees continued to hurt.  

The examiner concluded that the Veteran's left hip and left knee disorders were not incurred during or otherwise linked to his service and were not caused or aggravated by his service-connected spine disabilities.  The examiner noted that the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses related to the left hip and the left knee.  The Board finds that the VA examiner appears to have primarily based her opinions on the lack of evidence documenting in-service left hip and left knee injuries as well as the lack of evidence showing complaints of left hip and left knee pain during service.  

With regard to the left hip, the Board finds that the VA examiner failed to address pertinent in-service notations that may indeed represent manifestations of a left hip disability.  Moreover, the Board notes that the examiner referenced a November 1980 VA examination wherein the Veteran had claimed that his hips were painful since 1978 as a result of lifting materials; the VA examiner at the time did not diagnose a hip disability yet found that the Veteran's hips were tender.  However, the May 2017 VA examiner did not discuss the significance of these complaints of painful hips and objective tenderness noted so shortly following the Veteran's separation from service.  Finally, the VA examiner did not address the Veteran's lay statements regarding his symptoms of left hip pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Board finds that a clarifying medical opinion would be helpful in ascertaining the nature and etiology of the Veteran's left hip strain. 

Regarding the Veteran's left leg claim, the Board finds that the May 2017 VA examiner focused the examination and medical opinion solely on the left knee rather than the entire left lower extremity.  In this regard, a November 1982 VA examiner noted that the Veteran had reported "some radicular pain-vague paresthesias".  In addition, a June 2001 private medical record from Dr. R.S. (initials used to protect privacy) shows that the Veteran stated that he was involved in a motor vehicle accident in 1979 and had "crushed his leg".  The Veteran further reported that he occasionally experienced symptoms of tingling and numbness in his legs.  During his October 2010 hearing, the Veteran testified that he experienced pain, tingling, and a lack of sensation radiating to his left lower extremity.  See Board hearing transcript at 10, 15.  Moreover, a December 2010 VA examiner diagnosed the Veteran as having diffuse peripheral neuropathy based on the absence of sharp sensation from the neck distally.  The examiner, however, expressed that this was not considered radiculopathy because the distribution did not correlate to any particular nerve.  An October 2015 VA knee and lower leg conditions examination revealed that the Veteran had a reduction in muscle strength but the examiner stated that the Veteran showed suboptimal effort.  In addition, the examiner remarked that the Veteran had numbness in his feet.  However, the examiner did not render any neurological or musculoskeletal diagnosis related to the left lower extremity.  The Board finds that an additional VA examination would be helpful in ascertaining the nature and etiology of the Veteran's left lower extremity disorders that may be present.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected residuals of cervical spine and lumbar spine injuries.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide the range of motion in degrees for the Veteran's cervical spine and the lumbar spine and the opposing undamaged joints if applicable.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

In addition, the examiner should address whether any findings in the November 1982, December 2010, and October 2015 VA examination reports and the June 2001 private treatment record from Dr. R.S., represent neurological manifestations of the service-connected lumbar spine disability.  If so, the examiner should identify and describe the neurological manifestations, even if they later resolved.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected lumbar spine disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

A clear rationale for all opinions must be provided. 

2.  The AOJ should refer the Veteran's claims file to the May 2017 VA examiner or, if she is unavailable, to another suitably qualified clinician for a clarifying opinion as to the nature and etiology of the Veteran's left hip strain.  The clinician is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The clinician should opine as to the following:

a. Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's left hip strain manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

b. Whether it is at least as likely as not that the Veteran's left hip strain was caused by his service-connected lumbar spine disability.

c. Whether it is at least as likely as not that the Veteran's left hip strain was or permanently aggravated by his service-connected lumbar spine disability.

In providing these opinions, the examiner should specifically comment on the Veteran's lay statements regarding the onset and ongoing symptoms related to his left hip.  The examiner should also address the Veteran's  service treatment records dated July 1979 documenting a high left iliac crest, limitation of anterior rotation of the sacrum left greater than right, positive seated flexion test on the left side, and forward sacral torsion with limitation on the left.  In addition, the examiner should discuss the significance of the November 1980 VA examination report showing that the Veteran reported pain in his hips since 1978 from lifting materials and the subsequent finding of tenderness in the bilateral hips shortly following discharge from service. 

A clear rationale for all opinions must be provided. 

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee and/or left lower extremity disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, to include observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current left knee and left lower extremity disorders. 

For each diagnosis identified, the examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (a 50 percent probability or more) that the disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any injury therein. 

b. Whether it is at least as likely as not that the disorder was caused by his service-connected lumbar spine disability.

c. Whether it is at least as likely as not that the disorder was permanently aggravated by his service-connected lumbar spine disability.

A clear rationale for all opinions must be provided. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




